           Case 1:18-cv-00466-RP Document 117 Filed 10/07/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

HOSPITAL INTERNISTS OF AUSTIN, P.A., §
and HOSPITAL INTERNISTS OF TEXAS,      §
                                       §
            Plaintiffs,                §
                                       §
v.                                     §                                1:18-CV-466-RP
                                       §
QUANTUM PLUS, LLC, formerly known as   §
QUANTUM PLUS, INC., d/b/a              §
TEAMHEALTH HOSPITAL MEDICINE           §
WEST, TEAM HEALTH, LLC, formerly known §
as TEAM HEALTH, INC., and AMERITEAM §
SERVICES, LLC,                         §
                                       §
      Defendants.                      §

                                       FINAL JUDGMENT

        On this date, the Court issued an order granting Plaintiffs Hospital Internists of Austin, P.A.

and Hospital Internists of Texas’ (“Plaintiffs”) motion to join Lonestar as a party. (Dkt. 88). Because

joinder destroyed diversity, the Court also dismissed this action for lack of subject-matter

jurisdiction. (Id. at 10).

        As nothing remains to resolve, the Court renders final judgment pursuant to Federal Rule of

Civil Procedure 58.

        IT IS ORDERED that this case is CLOSED.

        IT IS ORDERED that all pending motions are MOOT.

        IT IS ORDERED that each party bear its own costs.


        SIGNED on October 7, 2019.

                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE
